DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Christopher Beckman on 06/27/2022.

IN THE CLAIMS:

Claims 7-8 and 13-20 have been cancelled.

Amend claims 1, as followings:

1 (Currently Amended) A strapless bra, comprising:
a main body, comprising a plurality of supports configured to support breasts; and
at least two bands, wherein said at least two bands comprise:
a first band, configured to be opened and/or closed by at least one fastener, wherein said first band and said at least one fastener, together, are configured to have a first length, matching a first circumference of a woman’s torso at a first vertical level just below or at least partially just below said breasts, wherein said first band and said at least one fastener, together, are configured to wrap completely around said woman’s torso at said first vertical level;
a second band, of a second length, configured to match at least part of a second circumference of woman’s torso at a second vertical level, higher than said first vertical level; 
wherein said first band is attached to said main body at a first vertical position, separated from a second vertical position at which said second band is attached to said main body, and said first band and said second band are configured to have a fixed, structural gap between them at said first vertical position and said second vertical position, which structural gap has a vertical distance of less than the width of said first band or the width of said second band;
wherein said first band comprises a first ring or other connector and a first slider
wherein said second band comprises a second ring or other connector and a second slider
wherein first predetermined range of first band lengths, said first predetermined range comprising a first maximum length and a first minimum length, wherein said first band lengths are spaced apart by a predetermined increment 
wherein said second band is configured to be adjusted in length to match a second predetermined range of second band lengths, said second predetermined range comprising a second maximum length and a second minimum length, wherein said second band lengths are spaced apart by said predetermined increment; and   
wherein said plurality of supports are not attached to straps configured to be positioned over-the-shoulder and/or around the neck of a user(s).

Claims 2-6, 12 change “The bra of claim” to –The strapless bra of claim--.

Claim 9 (Currently Amended) 9. (Currently Amended) The strapless bra of claim 4, wherein said at least one reversible connector-comprises at least one hook.

Claim 10 (Currently Amended) The strapless bra of claim 4, wherein said at least one reversible connector comprises at least one snap.

Claim 11 (Currently Amended) The strapless bra of claim 1 wherein said slider said second slider 

	Claims 1-6, 9-12 are allowed over the prior of record.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY K TRIEU whose telephone number is (571)270-3495. The examiner can normally be reached 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Timothy K Trieu/Primary Examiner, Art Unit 3732